DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to communication filed on 07/17/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 7, 9 – 16, and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ivan Osorio (US 2017/0172465;hereinafter Osorio).
Regarding claim 1, Osorio discloses a method of detecting that an object is on-the-floor, without the need for a worn sensor (abstract; paragraph [0009]), the method comprising:
receiving, by a processor of a computing device, environmental data (abstract; paragraphs [0045], [0083 – 0084]);
automatically identifying within the environmental data, by the processor, one or more objects (paragraph [0045]);
automatically identifying within the environmental data, by the processor, a configuration of each of the one or more objects (paragraphs [0014], [0017], [0036]); and
automatically determining, by the processor, an on-the-floor status for each of the one or more objects (paragraphs [0011], [0048], [0050], [0052]).
Regarding claim 2, Osorio discloses the method of claim 1, wherein the environmental data is one or more of visual data, spatial data, temperature data, depth data (paragraphs [0073], [0096]).
Regarding claim 3, Osorio discloses the method of claim 1, wherein the automatically identifying one or more objects utilizes one or more of machine learning, deep learning, pattern recognition, neural network (paragraphs [0101], [0112], [0182]).
Regarding claim 4, Osorio discloses the method of claim 1, wherein the object is one or more of human, animal, and an inanimate object (paragraph [0063]).
	Regarding claim 5 Osorio discloses the method of claim 1, wherein the each configuration is determined by one or more of center-of-mass, pose, aspect ratio, locations of joints (paragraphs [0053], [0069], [0084 - 0085]).
	Regarding claim 6, Osorio discloses the method of claim 1, wherein the on-the-floor status is determined, at least in part, by a duration of proximity by the object near the floor (paragraphs [0011], [0015], [0052], [0093]).
	Regarding claim 7, Osorio discloses the method of claim 1, wherein a non-floor surface (e.g., such as a couch) is used rather than a floor surface (paragraph [0011]; Osorio discloses that the method for detecting a fall may further include automatically reporting at least one of a location of the person or the ranking of the severity of the fall to a remote entity (can be a couch as claimed) after detecting the fall).
Regarding claim 9, Osorio discloses the method of claim 1, wherein the object is a human who has fallen to a floor or other surface (paragraphs [0056 – 0058]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ivan Osorio (US 2017/0172465;hereinafter Osorio) in view of Miller et al (US 2020/0134211; hereinafter Miller).
	Regarding claim 8, Osorio discloses all the limitation in claim 1, but fails to specifically disclose that wherein personal or private data are removed from the environmental data.
Miller in an analogous art discloses that wherein personal or private data are removed from the environmental data (paragraphs [0018], [0059]; Miller discloses that the privacy context can then be determined before sharing the answer with the user. The answer could be modified to remove confidential information in certain privacy contexts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Osorio by removing personal or private data from the environmental data as evidenced by Miller for the purpose of protecting user’s confidential information, thereby providing a secure and reliable detecting device in a spatial environment.
Claims 10 – 18 incorporate substantively all the limitations of claims 1 – 9 in system form rather than method form with minor modifications in the claimed language.  The reasons for rejecting claims 1 – 9 apply in claims 10 – 18.  Therefore, claims 10 – 18 are rejected for the same reasons. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YVES DALENCOURT/              Primary Examiner, Art Unit 2457